DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.		Claims 1-37 are allowed.
3.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Alfano et al. (U.S. patent 6,495,833) discloses a non-destructive imaging method to inspect surfaces of coated objects such as airplanes, submarines, ships, automobiles, etc. Alfano et al. discloses to project light to the coated object and measure the backscattered/optical characteristics to determine the state of a surface below the coated areas. Alfano et al. nor any other prior art of record, regarding claim 1, teaches the features of “an infrared camera system configured to detect infrared radiation and generate an unloaded thermal image of the area in the unloaded state and a loaded thermal image of the area in the loaded state from the infrared radiation detected; and a controller configured to receive the unloaded visible light image, the loaded visible light image, the unloaded thermal image, and the loaded thermal image and subtract the loaded visible light image from the unloaded visible light image to form a subtracted visible light image, and subtract the loaded thermal image from the unloaded thermal image to form a subtracted thermal image,” these, in combination with the other claim limitations. Regarding an unloaded thermal image generated while the area is in the unloaded state and a loaded thermal image generated while the area is in the loaded state; subtract the loaded visible light image from the unloaded visible light image to form a subtracted visible light image; and subtract the loaded thermal image from the unloaded thermal image to form a subtracted thermal image," these, in combination with the other claim limitations. Regarding claim 25, none of the prior art of record teaches the features of "generating an unloaded thermal image of the area in the unloaded state and a set of loaded thermal images of the area in the loaded state; subtracting the set of loaded visible light images from the unloaded visible light image to form a set of subtracted visible light images; subtracting the set of loaded thermal images from the unloaded thermal image to form a set of subtracted thermal images; and determining whether a nonconformance is present using the set of subtracted visible light images and the set of subtracted thermal images," these, in combination with the other claim limitations. Regarding claims 2-14, 16-24, and 26-37, these claims are directly or indirectly dependent from allowable independent claims 1, 15, or 25, therefore, these claims are allowed.  

4.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668                                                                                                                                                                                                       
February 12, 2021